DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of  Pitakdumrongkija and Pi fail to disclose
        1.  A method, comprising: facilitating, by a system comprising a processor, an establishment of integrated links comprising backhaul communications links multiplexed with access communications links, wherein the facilitating comprises facilitating a transmission of a multiplexed sync signal to enable synchronization between relay transmission point devices via a communications network, wherein a random access channel procedure is used to complete the establishment, wherein the communication network comprises network equipment, and wherein: the backhaul communications links comprise first communications transmission links between the relay transmission point devices, and the access communications links comprise second communications transmission links between user equipment and the relay transmission point devices; maintaining, by the system, the integrated links comprising measuring channel characteristics of the integrated links using a reference signal; and configuring, by the system, the backhaul communications links using the channel characteristics and using a network slice provisioning parameter related to division of the network equipment into subgroups.
wherein the backhaul communications links comprise communications transmission links between the relay transmission point devices, and wherein the access communications links comprise communications transmission links between a user equipment and the relay transmission point devices; maintaining the integrated communications links by determining channel characteristics of the integrated communications links using a reference signal; configuring the backhaul communications links, wherein the configuring comprises using the channel characteristics, and wherein the configuring further comprises using a network slice provisioning parameter that relates to division of specified network devices into subgroups of network devices.
     18. A non-transitory computer readable medium comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: facilitating an establishment of integrated links by transmitting a multiplexed sync signal to enable synchronization between relay transmission point devices, and by receiving a random- access channel procedure preamble to complete the establishment, wherein the integrated links comprise backhaul communications links  the backhaul communications links comprise communications transmission links between relay transmission point devices in a communications network, and the access communications links comprise communications transmission links between user equipment and the relay transmission point devices; in response to the receiving the random-access channel procedure preamble, transmitting a timing advance signal and transmitting a transmission grant signal allowing the relay transmission point devices to further communicate via the integrated links; supporting the integrated links by measuring channel characteristics of the integrated links using a measurement reference signal; facilitating a formation of radio resource control connections between the relay transmission point devices; and configuring the backhaul communications links using: the channel characteristics, a topology maintenance parameter relating to maintaining a topology of network devices of a communications network, and a network slice provisioning parameter related to division of network devices of the communications network into subgroups of the network devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416